Citation Nr: 1539655	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-00 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED) as secondary to medications for service-connected disabilities.

2.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

3.  Entitlement to an increased rating for service-connected residuals of traumatic brain injury (TBI), rated as 30 percent disabling prior to April 11, 2012, 40 percent disabling from April 11, 2012, and as 30 percent disabling from March 1, 2014.

4.  Entitlement to an increased rating for service-connected ischemic heart disease, currently evaluated as 10 percent disabling.

5.  Whether there was clear and unmistakable error (CUE) in an April 1971 RO decision that awarded service connection and an initial 10 percent rating for anxiety reaction, residual concussion manifested by headaches and somatization.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in Cleveland, Ohio dated in June 2010, February 2012, and September 2013. 

In a January 2014 rating decision, the RO denied an increase in a 10 percent rating for service-connected ischemic heart disease.  A timely notice of disagreement was received from the Veteran in January 2014.  A statement of the case has not yet been promulgated with regard to this issue pursuant to 38 C.F.R. § 19.26.  However, as the Veteran has since explicitly stated that he wishes to withdraw "all appeals", this issue will be dismissed.   See his March 2015 statement.






FINDING OF FACT

On March 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.




		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


